DETAILED ACTION
Claim(s) 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) 62/457,199 submitted on February 10th, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on December 6th, 2019; December 1st, 2020; and June 10th, 2021 follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “PACKET TRANSMISSION USING REFELECTIVE QUALITY OF SERVICE (QoS) INDICATOR(s)”). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a Patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or Patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/Patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 18 of Jheng et al. (US 10,542,454 B2) hereinafter “Jheng”. Although the claims at issue are not identical, they are not patentably distinct from each other 
	Note that the applicant’s filing of the continuing or instant application is voluntary and not the direct, unmodified result of a restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the continuing or instant application are drawn to the “same invention” as the issued Patent. 
	
	Regarding Claims 1, 12 and 19 although the conflicting claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 12 and 19 of the instant application merely broaden the scope of Claims 1, 11 and 18 of the issued Patent by eliminating the elements and their functions of the claims as set forth below:
Claims 1, 12 and 19 (Instant application)
Claims 1, 11 and 18: Jheng (US 10,542,454 B2)
Claim 1, limitation 1: 
A method of quality of service (QoS) control at a user equipment (UE) that supports reflective QoS, comprising: 

Claim 12, limitation 1:
A user equipment (UE) that supports reflective quality of service (QoS), the UE comprising: circuitry configured to: 

Claim 19, limitation 1:
A non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a user equipment (UE) that supports reflective quality of service (QoS), cause the UE to perform a method, the method comprising:

Claim 1, limitation 1: 
A method for reflective quality of service (QoS) control and management at a user equipment (UE), comprising:

Claim 11, limitation 1: 
A user equipment (UE) for reflective quality of service (QoS) control and management, the UE comprising: circuitry configured to:

Claim 18, limitation 1: 
A non-transitory computer-readable medium storing instructions for reflective quality of service (QoS) control and management at a user equipment (UE), that, when executed by one or more processors of the UE, cause the one or more processors of the UE to perform a method, the method comprising:

Claim 1, limitation 2: 
receiving, by the UE, a downlink packet in a session, the downlink packet including a QoS flow identifier (QFI);
Claim 12, limitation 2:
receive a downlink packet in a session, the downlink packet including a QoS flow identifier (QFI); 

Claim 19, limitation 2:
receiving a downlink packet in a session, the downlink packet including a QoS flow identifier (QFI); 
Claim 1, limitation 2: 
receiving, by the UE, a downlink packet in a session, the downlink packet including a QoS flow identifier (QFI);
Claim 11, limitation 2: 
receive a downlink packet in a session, the downlink packet including a QoS flow identifier (QFI);

Claim 18, limitation 2: 
receiving a downlink packet in a session, the downlink packet including a QoS flow
identifier (QFI);
Claim 1, limitation 3: 
deriving, by the UE, a first QoS rule according to the QFI, wherein the downlink packet is marked with the QFI, and the first QoS rule derived by the UE is for the session and having the QFI;

Claim 12, limitation 3:
derive a first QoS rule according to the QFI, wherein the downlink packet is marked with the QFI, and the first QoS rule derived by the UE is for the session and having the QFI; 

Claim 19, limitation 3:
deriving a first QoS rule according to the QFI, wherein the downlink packet is marked with the QFI, and the first QoS rule derived by the UE is for the session and having the QFI; 

Claim 1, limitation 3: 
deriving, by the UE, a first QoS rule according to information included in the downlink packet, the first QoS rule derived by the UE being for the session and having the QFI;


Claim 11, limitation 3:
derive a first QoS rule according to information included in the downlink packet, the first QoS rule derived by the UE being for the session and having the QFI;

Claim 18, limitation 3: 
deriving a first QoS rule according to information included in the downlink packet,
the first QoS rule derived by the UE being for the session and having the QFI;
Claim 1, limitation 4: 
setting a precedence value of the first QoS rule derived by the UE to

Claim 12, limitation 4:
set a precedence value of the first QoS rule derived by the UE to 

Claim 19, limitation 4:
setting a precedence value of the first QoS rule derived by the UE to 
Claim 1, limitation 4: 
setting a precedence value of the first QoS rule derived by the UE to

Claim 11, limitation 4: 
set a precedence value of the first QoS rule derived by the UE to

Claim 18, limitation 4: 
setting a precedence value of the first QoS rule derived by the UE to 

Claim 1, limitation 5: 
a precedence value associated with a session identifier (ID) of the session received from a core network (CN) of a wireless communication system during a session 

Claim 12, limitation 5:
a precedence value associated with a session identifier (ID) of the session received from a core network (CN) of a wireless communication system during a session establishment procedure for establishing the session, or 

Claim 19, limitation 5:
a precedence value associated with a session identifier (ID) of the session received from a core network (CN) of a wireless communication system during a session establishment procedure for establishing the session, or 

Claim 1, limitation 5: 
a precedence value associated with a session identifier (ID) of the session received from a core network (CN) of a wireless communication system during a session establishment procedure for establishing the session, or



Claim 11, limitation 5: 
a precedence value associated with a session identifier (ID) of the session received from a core network (CN) of a wireless communication system during a session establishment procedure for establishing the session, or


Claim 18, limitation 5: 
a precedence value associated with a session identifier (ID) of the session received from a core network (CN) of a wireless communication system during a session establishment procedure for establishing the session, or

Claim 1, limitation 6: 
a predefined precedence value;

Claim 12, limitation 6:
a predefined precedence value; 

Claim 19, limitation 6:
a predefined precedence value; 
Claim 1, limitation 6: 
a precedence value that is defined by an operator of the wireless communication system

Claim 11, limitation 6: 
a precedence value that is defined by an operator of the wireless communication system;

Claim 18, limitation 6: 
a precedence value that is defined by an operator of the wireless communication system;

Claim 1, limitation 7: 
receiving a message from the CN indicating the session ID of the session and a first reflective QoS (RQ) timer value; and 

Claim 12, limitation 7:
receive a message from the CN indicating the session ID of the session and a first reflective QoS (RQ) timer value; and 

Claim 19, limitation 7:
receiving a message from the CN indicating the session ID of the session and a first reflective QoS (RQ) timer value; and 

Claim 1, limitation 7: 
receiving a message from the CN indicating the session ID of the session and a first reflective QoS (RQ) timer value; and 

Claim 11, limitation 7: 
receive a message from the CN indicating the session ID of the session and a first
reflective QoS (RQ) timer value; and

Claim 18, limitation 7: 
receiving a message from the CN indicating the session ID of the session and a first
reflective QoS (RQ) timer value; and
Claim 1, limitation 8: 
starting a timer associated with the first QoS rule, the timer set to the first RQ timer value,

Claim 12, limitation 8:
start a timer associated with the first QoS rule, the timer set to the first RQ timer value,


Claim 19, limitation 8: 
starting a timer associated with the first QoS rule, the timer set to the first RQ timer value, 

Claim 1, limitation 8: 
starting a timer associated with the first QoS rule, the timer set to the first RQ timer value,

Claim 11, limitation 8: 
start a timer associated with the first QoS rule, the timer set to the first RQ timer
value,

Claim 18, limitation 8: 
starting a timer associated with the first QoS rule, the timer set to the first RQ timer
value,

Claim 1, limitation 9: 
wherein the precedence value corresponds to an order for evaluating the first QoS rule derived by the UE for transmitting an uplink packet in the session when at least one other QoS rule for the session is available.

Claim 12, limitation 9:
wherein the precedence value corresponds to an order for evaluating the first QoS rule derived by the UE for transmitting an uplink packet in the session when at least one other QoS rule for the session is available.

Claim 19, limitation 9:
wherein the precedence value corresponds to an order for evaluating the first QoS rule derived by the UE for transmitting an uplink packet in the session when at least one other QoS rule for the session is available.

Claim 1, limitation 9: 
wherein the precedence value corresponds to an order for evaluating the first QoS rule derived by the UE for transmitting an uplink packet in the session when at least one other QoS rule for the session is available.

Claim 11, limitation 9:
wherein the precedence value corresponds to an order for evaluating the first QoS rule derived by the UE for transmitting an uplink packet in the session when at least one other QoS rule for the session is available.

Claim 18, limitation 9: 
wherein the precedence value corresponds to an order for evaluating the first QoS rule
derived by the UE for transmitting an uplink packet in the session when at least one other
QoS rule for the session is available.


	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because Claims 1, 12 and 19 of the instant application merely broaden the scope of Claims 1, 11 and 18 of the issued Patent by eliminating the italicized portion(s) of the claim limitations.
	It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of Patent exclusivity beyond the term of a Patent.

Claim(s) 2-11, 13-18 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of Jheng in view of Youn et al. (US 2020/0275302 A1) hereinafter “Youn”.

	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding Claims 2 and 13,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the UE of claim 12, “wherein the circuitry is further configured to: receive a message from the CN indicating the session ID of the session and a second RQ timer value after receiving the first RQ timer value; and restart the timer associated with the first QoS rule according to the second RQ timer value”.
[see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	receive a message from the CN indicating the session ID of the session and a second RQ timer value after receiving the first RQ timer value [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule (based on the downlink data packet/flow) for an uplink data packet/flow (or abbreviated as an “uplink packet/flow”) mapped to the downlink data packet/flow]; and 
	restart the timer associated with the first QoS rule according to the second RQ timer value [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, The UE (re)starts the timer related to the corresponding derived QoS rule].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the circuitry is further configured to: receive a message from the CN indicating the session ID of the session and a second RQ timer value after receiving the first RQ timer value; and restart the timer associated with the first QoS rule according to the second RQ timer value” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS application-valid time in order to efficiently operate a reflective QoS procedure [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claims 3 and 14,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the UE of claim 12, “wherein the circuitry is further configured to: receive a message from the CN including the session ID of the session and an operation code of modification or deletion; and modify or delete the first QoS rule derived by the UE for the session in response to receiving the message”.
[see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	receive a message from the CN including the session ID of the session and an operation code of modification or deletion [see fig. 16: Steps: “6” & “7”, pg. 21, ¶506 lines 1-8; ¶507 lines 1-10; ¶508 lines 1-3, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule...]; and 
	modify or delete the first QoS rule derived by the UE for the session in response to receiving the message [see fig. 16: Steps: “6” & “7”, pg. 21, ¶506 lines 1-8; ¶507 lines 1-10; ¶508 lines 1-3, if the timer for a specific derived QoS rule expires, the UE and the UP function deletes the derived QoS rule].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the circuitry is further configured to: receive a message from the CN including the session ID of the session and an operation code of modification or deletion; and modify or delete the first QoS rule derived by the UE for the session in response to receiving the message” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS application-valid time in order to efficiently operate a reflective QoS procedure [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claims 4 and 15,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the UE of claim 12, “wherein the circuitry is further configured to: transmit a message to the CN for stopping the reflective QoS in the session or in one or more QoS flows in the session, the message specifying the session according to the session ID of the session, or specifying the one or more QoS flows of the session according to the session ID and one or more QFIs associated with the one or more QoS flows”.
	However, Youn discloses the UE of claim 12 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	transmit a message to the CN for stopping the reflective QoS in the session or in one or more QoS flows in the session [see fig. 16: Step “9”, pg. 21, ¶510 lines 1-3, transmitting, through the flow detection process of step “2”, signaling for reflective QoS, such as that of step “3”], the message specifying the session according to the session ID of the session [see fig. 16: Step “9”, pg. 21, ¶511 lines 1-3, while the corresponding derived QoS rule is valid, the UE and/or the UP function operate based on the reflective QoS rule].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the circuitry is further configured to: transmit a message to the CN for stopping the reflective QoS in the session or in one or more QoS flows in the session, the message specifying the session according to the session ID of the session, or specifying the one or more QoS flows of the session according to the session ID and one or more QFIs associated with the one or more QoS flows” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS application-valid time in order to efficiently operate a reflective QoS procedure [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claims 5 and 16,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the UE of claim 12, “wherein the circuitry is further configured to: receive a first message indicating whether the CN supports the reflective QoS or not; and in response to receiving the first message indicating that the CN supports the reflective QoS, start a monitoring operation for detecting the downlink packet or other downlink packets in the session that carry reflective QoS indication (RQI)”.
	However, Youn discloses the UE of claim 12 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	receive a first message indicating whether the CN supports the reflective QoS or not [see fig. 16: Step “1”, pg. 21, ¶499 lines 1-4, the UE sets up a PDU session and transmits/receives data to/from a network node(s) based on the QoS rule received in the PDU session setup process]; and 
	in response to receiving the first message indicating that the CN supports the reflective QoS [see fig. 16: Step “1”, pg. 21, ¶499 lines 1-4, after the UE sets up a PDU session and transmits/receives data to/from a network node(s) based on the QoS rule received in the PDU session setup process], start a monitoring operation for detecting the downlink packet or other downlink packets in the session that carry reflective QoS indication (RQI) [see fig. 16: Step “2”, pg. 21, ¶500 lines 1-5, If a UP function discovers a new IP flow (applied to the case of a non-IP flow), the UP function notifies a CP function that the new flow has been generated/discovered and request corresponding QoS to the CP function].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the circuitry is further configured to: receive a first message indicating whether the CN supports the reflective QoS or not; and in response to receiving the first message indicating that the CN supports the reflective QoS, start a monitoring operation for detecting the downlink packet or other downlink packets in the session that carry reflective QoS indication (RQI)” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS application-valid time in order to efficiently operate a reflective QoS procedure [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claims 6 and 17,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the UE of claim 16, “wherein the circuitry is further configured to: after receiving the first message, receive a second message indicating that the CN does not support the reflective QoS anymore; and in response to receiving the second message indicating that the CN does not support the reflective QoS anymore, stop the monitoring operation”.
	However, Youn discloses the UE of claim 16 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	after receiving the first message [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, when the UE receives a downlink packet before a timer associated with the QoS rule expires], receive a second message indicating that the CN does not support the reflective QoS anymore [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, when the UE receives the downlink packet after the timer expires]; and 
	in response to receiving the second message indicating that the CN does not support the reflective QoS anymore [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, when the UE receives the downlink packet after the timer expires, it newly starts the corresponding timer], stop the monitoring operation [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, the UE deletes the derived QoS rule].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the circuitry is further configured to: after receiving the first message, receive a second message indicating that the CN does not support the reflective QoS anymore; and in response to receiving the second message indicating that the CN does not support the reflective QoS anymore, stop the monitoring operation” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claims 7 and 18,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the UE of claim 12, “wherein the circuitry is further configured to: perform a monitoring operation for detecting the downlink packet or other downlink packets in the session that carry reflective QoS indication (RQI); receive a message for stopping the monitoring operation; and in response to receiving the message for stopping the monitoring operation, stop the monitoring operation”.
	However, Youn discloses the UE of claim 12 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	perform a monitoring operation for detecting the downlink packet or other downlink packets in the session that carry reflective QoS indication (RQI) [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule (based on the downlink data packet/flow) for an uplink data packet/flow (or abbreviated as an “uplink packet/flow”) mapped to the downlink data packet/flow]; 
	receive a message for stopping the monitoring operation [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, the UE receives the downlink packet after the timer expires]; and 
	in response to receiving the message for stopping the monitoring operation [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, newly starts the corresponding timer], stop the monitoring operation [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, the UE deletes the derived QoS rule].
[see Youn pg. 1, ¶5 lines 1-4].

Regarding Claim 8,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the method of claim 7, “wherein the message is received from the CN, and the message specifies the session according to the session ID of the session or the QFI”.
	However, Youn discloses the method of claim 7 [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, the reflective QoS method], wherein the message is received from the CN [see fig. 16: Step “9”, pg. 21, ¶510 lines 1-3, receiving, through the flow detection process of step “2”, signaling for reflective QoS, such as that of step “3”], and the message specifies the session according to the session ID of the session or the QFI [see fig. 16: Step “9”, pg. 21, ¶511 lines 1-3, while the corresponding derived QoS rule is valid, the UE and/or the UP function operate based on the reflective QoS rule].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the message is received from the CN, and the message specifies the session according to the session ID of the session or the QFI” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS application-valid time in order to efficiently operate a reflective QoS procedure [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claim 9,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the method of claim 7, “wherein the message is received from an access network (AN) of the wireless communication system, and the message specifies the session according to the session ID of the session, the QFI, or a radio bearer ID”.
	However, Youn discloses the method of claim 7 [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, the reflective QoS method], wherein the message is received from an access network (AN) of the wireless communication system [see fig. 16: Step “9”, pg. 21, ¶510 lines 1-3, signaling received via the access network (AN)], and the message specifies the session according to the session ID of the session [see fig. 16: Step “9”, pg. 21, ¶511 lines 1-3, while the corresponding derived QoS rule is valid, the UE and/or the UP function operate based on the reflective QoS rule].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the message is received from an access network (AN) of the wireless communication system, and the message specifies the session according to the session ID of the session, the QFI, or a radio bearer ID” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS application-valid time in order to efficiently operate a reflective QoS procedure [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claim 10,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the method of claim 1, further comprising: “transmitting a message requesting the CN to stop supporting the reflective QoS for the session“.
[see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, the reflective QoS method], further comprising: 
	transmitting a message requesting the CN to stop supporting the reflective QoS for the session [see fig. 16: Step “9”, pg. 21, ¶510 lines 1-3, transmitting/receiving, through the flow detection process of step “2”, signaling for reflective QoS, such as that of step “3”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “transmitting a message requesting the CN to stop supporting the reflective QoS for the session” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS application-valid time in order to efficiently operate a reflective QoS procedure [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claim 11,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the method of claim 1, “wherein the downlink packet is marked with the QFI and a reflective QoS indicator (RQI)”.
	However, Youn discloses the method of claim 1 [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, the reflective QoS method], wherein the downlink packet is marked with the QFI and a reflective QoS indicator (RQI) [see fig. 16: Steps: “6” & “7”, pg. 21, ¶506 lines 1-8; ¶507 lines 1-10; ¶508 lines 1-3, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule...].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the downlink packet is marked with the QFI and a reflective QoS indicator (RQI)” as taught by Youn in the system of Jheng for providing a timer operation for counting a reflective QoS application-valid time in order to efficiently operate a reflective QoS procedure [see Youn pg. 1, ¶5 lines 1-4].

Regarding Claim 20,
	Although Jheng discloses the UE as set forth above, Jheng does not explicitly teach the non-transitory computer-readable medium of claim 19, wherein the instructions, when executed by the one or more processors of the UE, cause the UE to perform the method that further comprises: “receiving a message from the CN indicating the session ID of the session and a second RQ timer value after receiving the first RQ timer value; and restarting the timer associated with the first QoS rule according to the second RQ timer value”.
	However, Youn discloses the non-transitory computer-readable medium of claim 19 [see fig. 21, pg. 28, ¶684 lines 1-8, the memory “2130” storing program data], wherein the instructions [see fig. 21, pg. 28, ¶684 lines 1-8, the program data], when executed by the one or more processors of the UE [see fig. 21, pg. 28, ¶684 lines 1-8, include a processor (or digital signal processor (DSP)) “2110” of the UE], cause the UE to perform the method that further comprises [see fig. 19, pg. 27, ¶663 lines 1-3, trigger the UE to perform the reflective QoS procedure implemented for]: 
	receiving a message from the CN indicating the session ID of the session and a second RQ timer value after receiving the first RQ timer value [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule (based on the downlink data packet/flow) for an uplink data packet/flow (abbreviated as an “uplink packet/flow”) mapped to the downlink data packet/flow]; and 
	restarting the timer associated with the first QoS rule according to the second RQ timer value [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, The UE (re)starts the timer related to the corresponding derived QoS rule].
[see Youn pg. 1, ¶5 lines 1-4].

Claim Rejections - 35 U.S.C § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Youn et al. (US 2020/0275302 A1; also see provisional application # 62/418,799) hereinafter “Youn” and provisional ‘799.

Regarding Claims 1 and 12,
	Youn discloses a user equipment (UE) [see fig. 21, pg. 28, ¶683 lines 1-2, a user equipment (UE); also see provisional ‘799, fig. 6, a user equipment (UE)] that supports reflective quality of service (QoS) [see fig. 19, pg. 27, ¶663 lines 1-3, performing a reflective QoS procedure; also see provisional ‘799, fig. 6, performing a reflective QoS procedure], the UE [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE); also see provisional ‘799, fig. 6, the user equipment (UE)] comprising: 
[see fig. 21, pg. 28, ¶684 lines 1-8, an RF module (or RF unit) “2135” implemented to; also see provisional ‘799, fig. 6, an RF module (or RF unit) implemented to]: 
	receive a downlink packet in a session [see fig. 19: Step “S1910”, pg. 27, ¶664 lines 1-11, receive a downlink packet from a network; also see provisional ‘799, fig. 6, receive a downlink packet from a network], the downlink packet including a QoS flow identifier (QFI) [see fig. 19: Step “S1910”, pg. 27, ¶664 lines 1-11, the downlink packet corresponding to a packet in which the application of reflective QoS has been indicated by a reflective QoS indicator; also see provisional ‘799, fig. 6, the downlink packet corresponding to a packet in which the application of reflective QoS has been indicated by a reflective QoS indicator]; 
	derive a first QoS rule according to the QFI [see fig. 19: Step “S1920”, pg. 27, ¶665 lines 1-8, derive a QoS rule based on the downlink packet in which the application of reflective QoS has been indicated by a reflective QoS indicator; also see provisional ‘799, fig. 6, derive a QoS rule based on the downlink packet in which the application of reflective QoS has been indicated by a reflective QoS indicator], wherein the downlink packet is marked with the QFI [see fig. 19: Step “S1920”, pg. 27, ¶665 lines 1-8, the UE checks whether a QoS rule associated with the downlink packet is present; also see provisional ‘799, fig. 6, the UE checks whether a QoS rule associated with the downlink packet is present], and the first QoS rule derived by the UE is for the session and having the QFI [see fig. 19: Step “S1920”, pg. 27, ¶665 lines 1-8, If a QoS rule associated with the downlink packet is not present, the UE derives a QoS rule based on the downlink packet and start a timer; also see provisional ‘799, fig. 6, If a QoS rule associated with the downlink packet is not present, the UE derives a QoS rule based on the downlink packet and start a timer]; 
	set a precedence value of the first QoS rule derived by the UE to a precedence value associated with a session identifier (ID) of the session received from a core network (CN) of a wireless communication system during a session establishment procedure for establishing the [see fig. 16: Step “3” & fig. 19: Step “S1930”, pg. 21, ¶501 lines 1-9; pg. 27, ¶665 lines 1-8; ¶666 lines 1-13, If a QoS rule associated with the downlink packet is present, the UE transmits the filtered uplink packet to the network by applying QoS marking included in the QoS rule to the filtered uplink packet... the QoS marking corresponds to the ID of a QoS flow within the downlink packet (or QoS rule); also see provisional ‘799, fig. 6, If a QoS rule associated with the downlink packet is present, the UE transmits the filtered uplink packet to the network by applying QoS marking included in the QoS rule to the filtered uplink packet... the QoS marking corresponds to the ID of a QoS flow within the downlink packet (or QoS rule)]; 
	receive a message from the CN indicating the session ID of the session and a first reflective QoS (RQ) timer value [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, when the UE receives a downlink packet (with the QoS marking corresponding to the ID of a QoS flow) before a timer associated (a reflective QoS use timer value) with the QoS rule expires, or when the UE receives the downlink packet after the timer expires; also see provisional ‘799, fig. 6, when the UE receives a downlink packet before a timer associated with the QoS rule expires, or when the UE receives the downlink packet after the timer expires]; and 
	start a timer associated with the first QoS rule [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, the UE restarts the corresponding timer, or newly starts the corresponding timer; also see provisional ‘799, fig. 6, the UE restarts the corresponding timer, or newly starts the corresponding timer], the timer set to the first RQ timer value [see pg. 23, ¶544 lines 1-9, the UE generates a UE-derived QoS rule (i.e., a “derived QoS rule”) and sets the timer as an RQ time value; also see provisional ‘799, fig. 6, the UE generates a UE-derived QoS rule (i.e., a “derived QoS rule”) and sets the timer as an RQ time value], wherein the precedence value corresponds to an order for evaluating the first QoS rule derived by the UE for transmitting an uplink packet in the session when at least one other QoS rule for the session is available [see pg. 27, ¶666 lines 4-10, the UE filters an uplink packet matched with a packet filter included in the QoS rule by evaluating a plurality of uplink packets in order of precedence values. Furthermore, the UE transmits the filtered uplink packet to the network by applying QoS marking included in the QoS rule to the filtered uplink packet; also see provisional ‘799, fig. 6, the UE filters an uplink packet matched with a packet filter included in the QoS rule by evaluating a plurality of uplink packets in order of precedence values. Furthermore, the UE transmits the filtered uplink packet to the network by applying QoS marking included in the QoS rule to the filtered uplink packet].

Regarding Claims 2 and 13,
	Youn discloses the UE of claim 12 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	receive a message from the CN indicating the session ID of the session and a second RQ timer value after receiving the first RQ timer value [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule (based on the downlink data packet/flow) for an uplink data packet/flow (or abbreviated as an “uplink packet/flow”) mapped to the downlink data packet/flow]; and 
	restart the timer associated with the first QoS rule according to the second RQ timer value [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, The UE (re)starts the timer related to the corresponding derived QoS rule].

Regarding Claims 3 and 14,
	Youn discloses the UE of claim 12 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
[see fig. 16: Steps: “6” & “7”, pg. 21, ¶506 lines 1-8; ¶507 lines 1-10; ¶508 lines 1-3, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule...]; and 
	modify or delete the first QoS rule derived by the UE for the session in response to receiving the message [see fig. 16: Steps: “6” & “7”, pg. 21, ¶506 lines 1-8; ¶507 lines 1-10; ¶508 lines 1-3, if the timer for a specific derived QoS rule expires, the UE and the UP function deletes the derived QoS rule].

Regarding Claims 4 and 15,
	Youn discloses the UE of claim 12 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	transmit a message to the CN for stopping the reflective QoS in the session or in one or more QoS flows in the session [see fig. 16: Step “9”, pg. 21, ¶510 lines 1-3, transmitting, through the flow detection process of step “2”, signaling for reflective QoS, such as that of step “3”], the message specifying the session according to the session ID of the session [see fig. 16: Step “9”, pg. 21, ¶511 lines 1-3, while the corresponding derived QoS rule is valid, the UE and/or the UP function operate based on the reflective QoS rule].

Regarding Claims 5 and 16,
	Youn discloses the UE of claim 12 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
[see fig. 16: Step “1”, pg. 21, ¶499 lines 1-4, the UE sets up a PDU session and transmits/receives data to/from a network node(s) based on the QoS rule received in the PDU session setup process]; and 
	in response to receiving the first message indicating that the CN supports the reflective QoS [see fig. 16: Step “1”, pg. 21, ¶499 lines 1-4, after the UE sets up a PDU session and transmits/receives data to/from a network node(s) based on the QoS rule received in the PDU session setup process], start a monitoring operation for detecting the downlink packet or other downlink packets in the session that carry reflective QoS indication (RQI) [see fig. 16: Step “2”, pg. 21, ¶500 lines 1-5, If a UP function discovers a new IP flow (applied to the case of a non-IP flow), the UP function notifies a CP function that the new flow has been generated/discovered and request corresponding QoS to the CP function].

Regarding Claims 6 and 17,
	Youn discloses the UE of claim 16 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	after receiving the first message [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, when the UE receives a downlink packet before a timer associated with the QoS rule expires], receive a second message indicating that the CN does not support the reflective QoS anymore [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, when the UE receives the downlink packet after the timer expires]; and 
	in response to receiving the second message indicating that the CN does not support the reflective QoS anymore [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, when the UE receives the downlink packet after the timer expires, it newly starts the corresponding timer], stop the monitoring operation [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, the UE deletes the derived QoS rule].

Regarding Claims 7 and 18,
	Youn discloses the UE of claim 12 [see fig. 21, pg. 28, ¶683 lines 1-2, the user equipment (UE)], wherein the circuitry is further configured to [see fig. 21, pg. 28, ¶684 lines 1-8, the RF module (or RF unit) “2135” implemented to]: 
	perform a monitoring operation for detecting the downlink packet or other downlink packets in the session that carry reflective QoS indication (RQI) [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule (based on the downlink data packet/flow) for an uplink data packet/flow (or abbreviated as an “uplink packet/flow”) mapped to the downlink data packet/flow]; 
	receive a message for stopping the monitoring operation [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, the UE receives the downlink packet after the timer expires]; and 
	in response to receiving the message for stopping the monitoring operation [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, newly starts the corresponding timer], stop the monitoring operation [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, the UE deletes the derived QoS rule].

Regarding Claim 8,
	Youn discloses the method of claim 7 [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, the reflective QoS method], wherein the message is received from the CN [see fig. 16: Step “9”, pg. 21, ¶510 lines 1-3, receiving, through the flow detection process of step “2”, signaling for reflective QoS, such as that of step “3”], and the message specifies the session according [see fig. 16: Step “9”, pg. 21, ¶511 lines 1-3, while the corresponding derived QoS rule is valid, the UE and/or the UP function operate based on the reflective QoS rule].

Regarding Claim 9,
	Youn discloses the method of claim 7 [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, the reflective QoS method], wherein the message is received from an access network (AN) of the wireless communication system [see fig. 16: Step “9”, pg. 21, ¶510 lines 1-3, signaling received via the access network (AN)], and the message specifies the session according to the session ID of the session [see fig. 16: Step “9”, pg. 21, ¶511 lines 1-3, while the corresponding derived QoS rule is valid, the UE and/or the UP function operate based on the reflective QoS rule].

Regarding Claim 10,
	Youn discloses the method of claim 1 [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, the reflective QoS method], further comprising: 
	transmitting a message requesting the CN to stop supporting the reflective QoS for the session [see fig. 16: Step “9”, pg. 21, ¶510 lines 1-3, transmitting/receiving, through the flow detection process of step “2”, signaling for reflective QoS, such as that of step “3”].

Regarding Claim 11,
	Youn discloses the method of claim 1 [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, the reflective QoS method], wherein the downlink packet is marked with the QFI and a reflective QoS indicator (RQI) [see fig. 16: Steps: “6” & “7”, pg. 21, ¶506 lines 1-8; ¶507 lines 1-10; ¶508 lines 1-3, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule...].

Regarding Claim 19,

	Youn discloses a non-transitory computer-readable medium storing instructions that [see fig. 21, pg. 28, ¶684 lines 1-8, a memory “2130” storing program data; also see provisional ‘799, fig. 6, a memory storing program data], when executed by one or more processors of a user equipment (UE) [see fig. 21, pg. 28, ¶684 lines 1-8, include a processor (or digital signal processor (DSP)) “2110” of the UE; also see provisional ‘799, fig. 6, a processor of the UE] that supports reflective quality of service (QoS) [see fig. 19, pg. 27, ¶663 lines 1-3, performing a reflective QoS procedure; also see provisional ‘799, fig. 6, performing a reflective QoS procedure], cause the UE to perform a method [see fig. 19, pg. 27, ¶663 lines 1-3, trigger the UE to perform a reflective QoS procedure; also see provisional ‘799, fig. 6, trigger the UE to perform a reflective QoS procedure], the method [see fig. 19, pg. 27, ¶663 lines 1-3, the reflective QoS procedure; also see provisional ‘799, fig. 6, the reflective QoS procedure] comprising: 
	receiving a downlink packet in a session [see fig. 19: Step “S1910”, pg. 27, ¶664 lines 1-11, receive a downlink packet from a network; also see provisional ‘799, fig. 6, receive a downlink packet from a network], the downlink packet including a QoS flow identifier (QFI) [see fig. 19: Step “S1910”, pg. 27, ¶664 lines 1-11, the downlink packet corresponding to a packet in which the application of reflective QoS has been indicated by a reflective QoS indicator; also see provisional ‘799, fig. 6, the downlink packet corresponding to a packet in which the application of reflective QoS has been indicated by a reflective QoS indicator]; 
	deriving a first QoS rule according to the QFI [see fig. 19: Step “S1920”, pg. 27, ¶665 lines 1-8, derive a QoS rule based on the downlink packet in which the application of reflective QoS has been indicated by a reflective QoS indicator; also see provisional ‘799, fig. 6, derive a QoS rule based on the downlink packet in which the application of reflective QoS has been indicated by a reflective QoS indicator], wherein the downlink packet is marked with the QFI [see fig. 19: Step “S1920”, pg. 27, ¶665 lines 1-8, the UE checks whether a QoS rule associated with the downlink packet is present; also see provisional ‘799, fig. 6, the UE checks whether a QoS rule associated with the downlink packet is present], and the first QoS rule derived by the UE is for the session and having the QFI [see fig. 19: Step “S1920”, pg. 27, ¶665 lines 1-8, If a QoS rule associated with the downlink packet is not present, the UE derives a QoS rule based on the downlink packet and start a timer; also see provisional ‘799, fig. 6, If a QoS rule associated with the downlink packet is not present, the UE derives a QoS rule based on the downlink packet and start a timer]; 
	setting a precedence value of the first QoS rule derived by the UE to a precedence value associated with a session identifier (ID) of the session received from a core network (CN) of a wireless communication system during a session establishment procedure for establishing the session, or a predefined precedence value [see fig. 16: Step “3” & fig. 19: Step “S1930”, pg. 21, ¶501 lines 1-9; pg. 27, ¶665 lines 1-8; ¶666 lines 1-13, If a QoS rule associated with the downlink packet is present, the UE transmits the filtered uplink packet to the network by applying QoS marking included in the QoS rule to the filtered uplink packet... the QoS marking corresponds to the ID of a QoS flow within the downlink packet (or QoS rule); also see provisional ‘799, fig. 6, If a QoS rule associated with the downlink packet is present, the UE transmits the filtered uplink packet to the network by applying QoS marking included in the QoS rule to the filtered uplink packet... the QoS marking corresponds to the ID of a QoS flow within the downlink packet (or QoS rule)]; 
	receiving a message from the CN indicating the session ID of the session and a first reflective QoS (RQ) timer value [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, when the UE receives a downlink packet (with the QoS marking corresponding to the ID of a QoS flow) before a timer associated (a reflective QoS use timer value) with the QoS rule expires, or when the UE receives the downlink packet after the timer expires; also see provisional ‘799, fig. 6, when the UE receives a downlink packet before a timer associated with the QoS rule expires, or when the UE receives the downlink packet after the timer expires]; and 
	starting a timer associated with the first QoS rule [see fig. 19: Step “S1940”, pgs. 27-28, ¶667 lines 1-8, the UE restarts the corresponding timer, or newly starts the corresponding timer; also see provisional ‘799, fig. 6, the UE restarts the corresponding timer, or newly starts the corresponding timer], the timer set to the first RQ timer value [see pg. 23, ¶544 lines 1-9, the UE generates a UE-derived QoS rule (i.e., a “derived QoS rule”) and sets the timer as an RQ time value; also see provisional ‘799, fig. 6, the UE generates a UE-derived QoS rule (i.e., a “derived QoS rule”) and sets the timer as an RQ time value], wherein the precedence value corresponds to an order for evaluating the first QoS rule derived by the UE for transmitting an uplink packet in the session when at least one other QoS rule for the session is available [see pg. 27, ¶666 lines 4-10, the UE filters an uplink packet matched with a packet filter included in the QoS rule by evaluating a plurality of uplink packets in order of precedence values. Furthermore, the UE transmits the filtered uplink packet to the network by applying QoS marking included in the QoS rule to the filtered uplink packet; also see provisional ‘799, fig. 6, the UE filters an uplink packet matched with a packet filter included in the QoS rule by evaluating a plurality of uplink packets in order of precedence values. Furthermore, the UE transmits the filtered uplink packet to the network by applying QoS marking included in the QoS rule to the filtered uplink packet].

Regarding Claim 20,
	Youn discloses the non-transitory computer-readable medium of claim 19 [see fig. 21, pg. 28, ¶684 lines 1-8, the memory “2130” storing program data], wherein the instructions [see fig. 21, pg. 28, ¶684 lines 1-8, the program data], when executed by the one or more processors of the UE [see fig. 21, pg. 28, ¶684 lines 1-8, include a processor (or digital signal processor (DSP)) “2110” of the UE], cause the UE to perform the method that further comprises [see fig. 19, pg. 27, ¶663 lines 1-3, trigger the UE to perform the reflective QoS procedure implemented for]: 
	receiving a message from the CN indicating the session ID of the session and a second RQ timer value after receiving the first RQ timer value [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, If the reflective QoS is applied, when the UE receives a downlink data packet/flow in the state in which an RQI has been marked (or reflective QoS is indicated), the UE generates a derived QoS rule (based on the downlink data packet/flow) for an uplink data packet/flow (abbreviated as an “uplink packet/flow”) mapped to the downlink data packet/flow]; and 
	restarting the timer associated with the first QoS rule according to the second RQ timer value [see fig. 16: Step “5”, pg. 21, ¶506 lines 1-8, The UE (re)starts the timer related to the corresponding derived QoS rule].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
United States Patent Document:  Han et al. (US 10,966,222 B2).
See fig. 5: Steps “S501” – “S508”; cols. 20-29. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469